—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (R. Goldberg, J.), dated November 19, 1996, as denied that branch of the plaintiffs’ motion which was to compel the respondent to produce two of its employees for depositions.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs have failed to demonstrate that depositions of the two proposed witnesses were material and necessary to the prosecution of the action (see, CPLR 3101; Allen v CrowellCollier Publ. Co., 21 NY2d 403). Therefore, the Supreme Court properly exercised its discretion in denying that branch of the plaintiffs’ motion which was to compel the respondent to produce those two witnesses.
O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.